Citation Nr: 9934309	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
human immunodeficiency virus (HIV) infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from June 1982 to May 1986.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 1996, when it was remanded to the RO 
for additional evidentiary development.  Among other actions, 
the RO was requested to contact the veteran to obtain 
information pertinent to his post-service medical treatment 
and authorization from him to obtain copies of medical 
records reflecting private medical treatment.  Unfortunately, 
despite comprehensive and indeed, valiant, efforts, the RO 
was unable to contact or locate the veteran.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board wishes to emphasize that 
the veteran bears some responsibility in the development of 
his claim.  "The duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This includes keeping the agency of original jurisdiction 
apprised of his current whereabouts.

"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment . . . ." Hyson v. Brown, 
5 Vet. App. 262, 265 (1993) [emphasis by the Court].  

A review of the file in the instant case does not reveal any 
alternate addresses at which the RO has not already attempted 
to contact the veteran.  The Board is therefore of the 
opinion that the VA's duty to assist the veteran in 
developing his claim has been met to the extent possible and 
to the extent required under the precedents cited above.  
Without the veteran's cooperation in keeping the VA apprised 
of his whereabouts, the RO is under no further obligation to 
attempt to obtain the private medical records requested in 
the Board's previous remand.  We will therefore proceed to 
review the veteran's appeal based upon all the evidence 
currently of record.


FINDINGS OF FACT

1.  The veteran filed the original claim for entitlement to 
service connection for the HIV antibody in January 1987.  The 
RO denied the claim in July 1987 and provided notice of the 
denial the same month.  The veteran did not appeal this 
decision. 

2.  Evidence submitted subsequent to the July 1987 RO denial 
links the veteran's claimed disability directly to his 
service and is directly relevant and pertinent to the 
veteran's claim.

3.  The newly-submitted records include evidence confirming 
the presence of a current disability, tending to demonstrate 
incurrence of the disease in service, and tending to show a 
nexus between the in-service disease and the current 
disability,

4.  The veteran contracted HIV in service.


CONCLUSIONS OF LAW

1.  The July 1987 RO denial became final one year after the 
veteran was notified of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).

2.  New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for HIV 
infection must be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for HIV 
infection is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  Service connection for HIV infection is warranted.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed the original claim for entitlement to 
service connection for the HIV antibody in January 1987.  The 
RO denied the claim in July 1987 and provided notice of the 
denial the same month.  The veteran did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

The evidence previously of record and considered by the RO in 
the July 1987 decision included the veteran's service medical 
records, which are negative for HIV or any evidence tending 
to show the presence of HIV.  The veteran did not undergo a 
medical examination in conjunction with his separation from 
service in May 1986.  Instead, he signed a form indicating he 
did not desire a separation medical examination.  A service 
physician also signed the form, indicating that the veteran's 
service medical records were reviewed and the physician had 
determined that a separation examination was not required.  
In November 1986, six months subsequent to his discharge from 
service, however, the veteran underwent several tests which 
revealed his infection with HIV.  Based upon this evidence, 
the RO denied service connection for HIV in July 1987 as it 
was not shown the veteran had contracted the virus in service 
and that absent a legal presumption of service incurrence, 
there was no factual basis for presuming he had contracted 
the virus in service.

The veteran requested that the claim for entitlement to 
service connection be reopened in a May 1991 letter.  
Thereafter, he submitted additional medical reports, written 
argument, and presented sworn testimony at a hearing on 
appeal.  


New and material evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of the evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims (Court) Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had "overstepped its 
judicial authority" by adopting a Social Security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  The Court 
of Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence", and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if:  (i) 
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Court of Appeals of 
the Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court recently set forth a three-step 
analysis to be followed to in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

Since the final July 1987 denial, the veteran has submitted 
additional evidence in support of his claim for service 
connection consisting of additional medical reports, written 
argument, and sworn testimony at a hearing on appeal.  
Additionally, the  RO has obtained records pertaining to the 
veteran's reserve service subsequent to his active service.  
Insofar as the newly-submitted evidence is not duplicative or 
cumulative of evidence already contained in the file, (such 
as the veteran's own contentions, which were essentially 
already of record) it must be considered new evidence under 
the new and material test.  

Medical records reflecting private medical treatment between 
1988 and 1991 are available for review.  Generally, these 
records reflect contemporaneous treatment and contain nothing 
which would tend to indicate the approximate time of HIV 
infection.  

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  While the veteran's sincerity in testifying 
was clear, since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation, however.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

One of the newly-submitted medical records is a letter 
written in March 1992 by the veteran's private physician in 
support of his unsuccessful attempt to re-enlist in the 
military.  In pertinent part, the letter provides the 
following explanation:

I am the physician of record for [the 
veteran].  He was discharged from the 
Military in 1986 and wishes to be 
reinducted.  He tested positive for HIV 
in 11-86.  He very well could have been 
HIV positive 6-12 months prior to that 
diagnosis.

This letter is submitted since the July 1987 RO decision is 
both new and material.  The letter contains a physician's 
opinion that the veteran "very well could have been HIV 
positive" six to twelve months prior to the diagnosis.  
Because the veteran was discharged from service six months 
prior to the diagnosis of his HIV status, this opinion places 
the onset of HIV squarely during the veteran's last six 
months in service.  Thus, the letter links the veteran's 
claimed disability directly to his service and is directly 
relevant and pertinent to the veteran's claim.  It therefore 
constitutes new and material evidence, warranting reopening 
of the previously-denied claim, under the provisions set 
forth in 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.


Well grounded

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Because the newly-submitted records include evidence 
confirming the presence of a current disability, tending to 
demonstrate incurrence of a disease in service, and tending 
to show a nexus between the in-service injury or disease and 
the current disability, the Board is of the opinion that the 
veteran's claim for entitlement to service connection for HIV 
infection is well grounded.  Caluza, supra.  


Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A review of the admittedly-scanty evidence of record thus 
reveals that the time of onset of the veteran's HIV infection 
is less than firm or clear.  However, governing precedent is 
unambiguous that the possibility that a veteran might have 
contracted HIV in service is a medical judgment that can only 
be made by medical professionals.  Kern v. Brown, 4 Vet. App. 
350, 353 (1993). 

The only medical evidence of record tending to demonstrate 
when the veteran contracted HIV, is the March 1992 statement 
made by his physician.  As noted above, this statement places 
the onset of HIV during the veteran's last six months in 
service.  The veteran's treating physician couched the 
statement in careful terms, however, by opining that he 
"very well could have been HIV positive" six to twelve 
months prior to the diagnosis, and thus zero to six months 
prior to his discharge from service.  In a case where the 
issue was whether a claim was well grounded, the Court held 
that the "use of cautious language does not always express 
inconclusiveness in a doctor's opinion."  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Although the Board has already 
found the instant claim to be well grounded, the sentiment 
illustrated in Lee remains valid here.

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107.  If the evidence 
supports the veteran's claim, then the veteran prevails on 
the claim.  If the evidence is in equipoise, application of 
the benefit of the doubt standard tips the balance in favor 
of the veteran and the veteran again prevails on the claim.  
Only if the preponderance of the evidence goes against the 
claim will the veteran be denied the benefit sought.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board is hampered in its review of this appeal by the 
unavailability of all the evidence requested in the Board's 
previous remand.  However, because a substantive appeal of a 
well-grounded claim has been perfected, we have a duty to 
weigh the evidence before us.  As noted above, the only 
evidence of a medical nature pertaining to the time frame in 
which the veteran contracted HIV of record consists of the 
March 1992 private physician's opinion.  There is no medical 
evidence of record tending to show that the veteran did not 
contract HIV during service.  Under binding precedent, 
whether a veteran might have contracted HIV in service is a 
medical judgment that can only be made by medical 
professionals.  Kern, supra.  Therefore, under Gilbert, 
although the evidence of record is scanty, that evidence 
tends to support the veteran's claim and the veteran must 
prevail upon that claim.  Service connection for HIV 
infection is thus warranted.


ORDER

Service connection for HIV infection is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

